department of the treasury internal_revenue_service p o box irs cincinnati oh release number beeen a date stor contact person id number contact telephone number form you must file tax years dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 letter rev catalog number 47635z sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 other than c redacted letter final adverse determination under sec_501 other than c - no protest catalog number 47635z letter rev ‘department of the treasury internal_revenue_service rs p o box i cincinnati oh legend state b c date d number e number dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 a of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were incorporated in b on c your bylaws state your purposes are to institute and maintain a method of collecting recording and exchanging business information for and between its members to encourage local and foreign trade expansion for the benefit of its members to provide for the display sale or publicity of the goods property or services handled or represented by its members to create and encourage cooperative business methods so as to better or increase the efficiency and service of the business by its members to develop and carry on such activities as shall be found best to promote the welfare of its members and effect the purposes for which the organization is formed to encourage business and professional development within the community as a whole you achieve these goals by having weekly meetings for members to exchange information the purpose of these meetings is to help members make decisions and take advantage of opportunities within the local business landscape you devote d of your time to the aforementioned activities you devote e of your time to social events for your members and prospective members these events include an annual golf tournament summer barbeque and a holiday dinner your income comes from membership dues and fees charged for the golf outing which is open to guests of members gross_receipts from non-members are insubstantial your website states that membership totals more than local business executives of various professions and that you were formed for the express purpose of promoting business amongst your members your membership consists of sole proprietorships partnerships corporations and associations with outstanding business and professional reputation each represents a different business trade occupation or profession with overlap due to some business providing similar services members keep their fellow members informed of conditions in the community that may affect their operations opportunities and challenges each week leads are given and information exchanges to help members make decisions and take advantage of opportunities in the local business landscape members are given online access to your document library bulletin archive photo galleries and member directory law sec_501 of the code provides for the exemption from federal_income_tax of clubs organized for pleasure recreation and other nonprofitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder sec_1_501_c_7_-1 states the exemption provided by sec_501 of the code applies only to clubs which are organized and operated exclusively for pleasure recreation and other non- profitable purposes but does not apply to any club if any part of its net_earnings inures to the benefit of any private shareholder in general this exemption extends to social and recreation clubs which are supported solely by membership fees dues and assessments revrul_55_716 1955_2_cb_263 holds that an organization formed for the purpose of furnishing television antenna service to its members is not entitled to exemption from federal_income_tax under sec_501 of the code the term club as used within sec_501 contemplates the commingling of members one with the other in fellowship personal contacts and fellowship must play a material part in the life of an organization for it to come within the meaning of the term club revrul_58_589 1958_2_cb_266 sets forth the criteria or tests for determining whether an organization qualifies for exemption from tax under sec_501 of the code in making this determination all facts pertaining to the organization's form method of operation and activities should be considered the organization must establish that it is a club organized and operated exclusively for pleasure recreation or other nonprofitable purposes and no part of its net_earnings inures to the benefit of any private_shareholder_or_individual to be deemed a 'club there must be an established membership of individuals personal contacts and fellowship a commingling of the members must play a material part in the life of the organization revrul_69_635 states that an automobile club whose principal activity is rendering automobile services to its members but has no significant social activities does not qualify for exemption under sec_501 of the code the principal activity of this organization is the rendering of automobile services to its members most of the services offered are of a type generally available to motorists on a commercial basis the rendition of such services is not in the nature of pleasure or recreation within the meaning of the statute letter rev catalog number 47628k revrul_70_32 1970_1_cb_132 holds that a flying club providing economical flying facilities for its members but having no organized social and recreation program does not qualify for exemption under sec_501 of the code application of law you are not described in sec_501 of the code nor sec_1_501_c_7_-1 a club that is not organized and operated exclusively for pleasure recreation and other non-profitable purposes does not qualify under sec_501 you do not have organized social activities but instead operate to engage members in networking to increase their business opportunities further you are not organized as a club but as an association of local businesses similar to the organizations described in revenue rulings and your activities consist of providing various services for your members these activities do not further social or recreational purposes the purpose of your weekly meetings is to improve the businesses of your members in these rulings and in revrul_70_32 a lack of commingling amongst members for social purposes showed that the organizations were not operated for pleasure recreation and other nonprofitable purposes an insubstantial amount of your time is devoted to social activities per revrul_58_589 there must be an established membership of individuals personal contacts and fellowship including a commingling of members within a social_club to receive exemption while you have an established membership you have not indicated any form of social commingling or fellowship among members you have weekly meetings for members but the purpose is not for social activities and comingling but rather the exchange of information to encourage local and foreign trade expansion for their benefit as indicated within the ruling a commingling of the members must play a material part in the life of the organization you have indicated or less of your activities are for social events for members conclusion based on the information provided we conclude that you are not organized for pleasure recreation or other non-profitable purposes and there is no commingling of your members accordingly you do not qualify for recognition of exemption under sec_501 of the code if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with an explanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative letter rev catalog number 47628k e one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree letter rev catalog number 47628k if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we'll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47628k
